CaSe: 1219-CV-OOJ_45-DAP DOC #Z 7-1 Filed: 01/18/19 l Of 11. Page|D #Z 97

EXHIBIT A

 

CaSe: 1219-CV-OOl45-DAP DOC #Z 7-1 Filed: 01/18/19 2 Of 11. Page|D #Z 98

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC ) CASE NO. l:l9-cv-00145

)

Plaintiff, ) JUDGE DAN AARON POLSTER
)
v. )
)
SOUTH UNIVERSITY OF OHIG, LLC, et )
al. )
)
)
)
)
Defendants. )
)
)
)
)

DECLARATION OF RANDALL BARTON IN SUPP()RT OF SOUTH UNIVERSITY OF
OHIO. LLC’S. DREAM CENTER EDUCATION HOLDINGS LLC’S. AND ARGOSY
EDUCATION GROUP. LLC’S RESP()NSE TO PLAINTIFF DIGITAL MEDIA
SOLUTIONS’ EMERGENCY MOTION FOR THE APPOINTMENT OF A RECEIVER
AND ENTRY OF A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
INJUNCTION

I, Randall Barton, hereby declare and affirm the following, under penalty of perjury:

l. l am over twenty-one (21) years of age and otherwise competent to testify as to
the matters set forth herein. I have personal knowledge of the matters set forth herein.

2. I am Chairman of the Board and Chief Development Offlcer of Dream Center
Education Holdings LLC (“DCEH”). l am also Manager of South University of Ohio, LLC
(“SUO”), as well as DCEH’s other wholly-owned subsidiaries As such, l oversee the corporate

governance of SUO and its contractual agreements with third parties and other enterprises I

perform the same services for DCEH’s other wholly-owned subsidiaries

CaSe: 1219-CV-OOl45-DAP DOC #Z 7-1 Filed: 01/18/19 3 Of 11. Page|D #Z 99

3. l am submitting this Declaration in support of DCEH’s and SUO’s Response to
Plaintiff’s Emergency Motion for the Appointment of a Receiver and for a Temporary
Restraining Order and Preliminary Injunction. (the “Motion”)

4. DCEH is the holding company for SUO and two university systems: Argosy
Universities and a group of Art lnstitutes (collectively, the “Universities”).

5. DCEH and its wholly-owned subsidiaries’l revenue flow almost exclusively from
tuition and fees paid by its students - a Significant majority of whom utilize federal grants and
student loans provided under the Higher Education Act of 1965, 20 U.S.C. §lOOl et seq. The
Universities pride themselves on serving What might be deemed non-traditional students like
unemployed (or underemployed) adults who are seeking to obtain particularly marketable job
skills to gain new careers with higher wages

6. ln 2017, DCEH purchased the Universities from Education Management Corp.
(“EDMC”). DCEH’s purchase of the Universities closed initially in October 2017, with a
secondary closing in January 2018. Within 60 days of the final closing and after completing the
opening balance sheet audits DCEH discovered that the actual revenues fell far short of the
projections provided by EDMC, in an amount in the tens of millions of dollars, while overhead

fixed costs were significantly in excess of the EDMC’s representations DCEH’s efforts to instill

 

1 DCEH’s subsidiaries include The DC Art lnstitute of Raleigh-Durham LLC, The DC Art
lnstitute of Charlotte LLC, DC Art lnstitute of Charleston LLC, DC Art lnstitute of Washington
LLC, The Art lnstitute of Tennessee - Nashville LLC, AiTN Restaurant LLC, The Art lnstitute
of Colorado LLC, DC Art lnstitute of Phoenix LLC, The Art lnstitute of Portland LLC, The Art
lnstitute of Seattle LLC, The Art lnstitute of Pittsburgh, DC LLC, The Art lnstitute of
Philadelphia, DC, LLC, DC Art lnstitute of Fort Lauderdale LLC, The Illinois lnstitute of Art
LLC, The Art lnstitute of Michigan LLC, The Illinois lnstitute of Art at Schaurnberg LLC, DC
Art lnstitute of Phoenix, LLC and its direct subsidiaries the Art lnstitute of Las Vegas LLC, the
Art lnstitute of Indianapolis, LLC, and AiIN Restaurant LLC; Dream Center Argosy University
of California LLC and its direct subsidiaries Argosy Education Group LLC and AU Student
Funding, LLC; Dream Center Education Management LLC; and, South University of Michigan
LLC (collectively “DCEH and its subsidiaries”).

{01272774-1}2

CaSe: lilQ-CV-OOl45-DAP DOC #Z 7-1 Filed: 01/18/19 4 Of 11. Page|D #Z 100

best practices organization wide and reduce enormous corporate inefficiencies clearly would not
be enough to balance what was now projected to be a substantial operating deficit DCEH
determined that the decline in enrollment and revenue was the result of minimal new program
development, vastly reduced marketing efforts prior to sale by EDMC, a gap between curricula
and employable skills f`or a number of programs and the lack of capital investment in facilities
and technology. Those issues exacerbated a disengagement from the local communities The
Universities’ high fixed expenses principally driven by large leased facilities caused additional
stress by limiting the organizations’ ability to reduce the cost base in line with revenue. Absent
some sort of cure, DCEH forecasted an inability to meet all of its financial obligations by
December of 2018.

7. By spring of 2018 DCEH determined that the Universities projected an estimated
operating loss of $38 million in Fiscal Year 2018 (compared to a surplus of $30 million
represented by EDMC), $64 million in fiscal year 2019, and nearly $69 million in fiscal year
2020. The Single largest expense forecasted was employee compensation, which makes up half
of total operating revenues each year. The next largest single expense is rent, which had been
projected to grow from $44 million in fiscal year 2017 to $51 million in fiscal year 2020. The
Universities’ hoped-for moderate new student growth of 3% per year would not make the
Universities self-sustaining through fiscal year 2020.

8. DCEH’s board of directors management, consultants and legal advisors began diligently
working to determine how best to address the sudden enormous problem it now faced. After
extensive analysis it identified more than thirty individual campuses to be closed (the “Teach-
out Schools”). These campuses represented enormous operating losses underutilized real estate

and Weak markets for the programs being offered. DCEH worked with accreditors and the U.S

{01272774-1}3

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 5 Of 11. Page|D #Z 101

Department of Education (“DOE”) to develop an orderly plan to wind down those campuses and
allow students to graduate, transfer to another DCEH campus with a 50% scholarship or be
placed at another institution to complete their program (a process commonly called a “teach-
out”). Each of those schools SUO included, is operating under an Amended Temporary
Provisional Program Participation under which those schools continue to remain eligible for
DOE funding so long as certain conditions are met. Closing the Teach-out Schools is projected
to eliminate an estimated operating loss of $64 million in fiscal year 2019, and also avoid a
needed capital expenditure of $8.7 million. lt is estimated that the last of the Teach-out Schools
will close by December 31, 2020.

9. SUO, which is a Teach-out School, is currently operating under an Amended TPPPA
entered into with the DOE on August 20, 2018.

10. While it would have been best to close the Teach-out Schools on an orderly basis with
funding matching closing expenses the DOE limited SUO’s ability to pay its rent payments to
Plaintiff. The Amended TPPPA provided that the federally provided funds could be paid to
Plaintiff for rent obligations only through October 2018 and no later even though the campus
Teach-Out extended beyond that time. As a result, SUO defaulted on its rent payment due
December 1, 2018 and additional charges due under its lease. Absent further authorization from
the DOE and allocation of funds sufficient to pay its rent and other obligations to operate SUO’s
campus in Warrenville Heights, Ohio, the campus and the other similarly situated Teach-out
Schools around the country, will be forced to close before their students are able to complete
their courses of study. Compounding the difficulties faced by SUO are a series of restructuring

actions instituted by DCEH and its school systems in late December and early January 2019,

{01272774-1}4

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 6 Of 11. Page|D #Z 102

which has resulted in an interruption of the flow of federal funds to SUO, DCEH, and the Teach-
Out Schools

ll. DCEH and the Universities are experiencing a series of adverse actions filed by
landlords other creditors and vendors and are not current with dozens of commercial lenders (the
“Secured Lenders”) that hold security interests in the assets of SUG and other affiliates SUO
believes that adverse actions against the Universities and the cascading shutdowns could trigger
the termination of funding by the DOE and/or loss of accreditation by applicable accreditation
agencies with jurisdiction over the Universities. The inevitable result will be the termination or a
substantial disruption in the students’ ability to continue and then complete their respective
courses of study, the diminution of the value of the DCEH and Universities’ assets and
significant harm to all stakeholders including the taxpayers who will bear the financial brunt of
the forgiven student loans

12. If allowed to proceed in an orderly fashion through receivership, the Universities
will follow the teach-out protocols to end operations at the Teach-out Schools thereby protecting
the students DCEH is also actively negotiating with a number of buyers to sell those schools
that will remain (the “Go-forward Schools”). One of those suitors Eastem Gateway Community
College (“EGCC”), an Ohio state educational institution, has indicated an interest in purchasing
Argosy and possibly South Universities’ Cleveland campus as going concerns free and clear of
all liens claims and interests The Ohio Attorney General’s office has retained special counsel
to represent the interests of EGCC in the negotiations with DCEH. Those negotiations are
ongoing

13. Like most of its peers in the career education business the Universities’ student

populations have fallen over the course of the last few years Given that the Universities’ revenue

{01272774-1}5

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 7 Of 11. Page|D #Z 103

is derived almost exclusively from student tuition payments (often financed through federal
assistance), the declining enrollment has obviously and negatively affected the Universities’ and
DCEH’s financial condition. The problem has grown bad enough that the Universities are no
longer able to remain current on their financial obligations DCEH’s failure to pay its vendors
which serves as the basis for Plaintiff s complaint, is an example of those failures manifesting
themselves DCEH has therefore focused its efforts on determining how best to preserve its
ability to serve its students and meet as many of the obligations of its creditors - Plaintiff
included ~ as possible.

14. v As of late December, DCEH and its subsidiaries’ trade creditors were owed $41
million. As of late December, the Universities had rent of 810,950,777 due and outstanding on
69 properties across the country. The Universities have received at least 15 default notices from
landlords And the Universities currently face 9 separate eviction actions across the country.

15. As part of DCEH’s purchase of the Universities it entered into a $55 million
senior secured credit and guarantee agreement with a consortium of ten lenders administered by
U.S. Bank National Association (the “Credit Agreement”). As of late December 2018, the
amount due under the agreement was $46.1 million. The debt is divided across two tranches -
called “Tranche A” and “Tranche C” -under the controlling document. Tranche A was debt
utilized to facilitate the closing of DCEH’s purchase of the Universities from EDMC, and
provide working capital to the newly formed organization Tranche C was cash collateral held
by the Dream Center Foundation, to be used once per year by DCEH for regulatory purposes
specifically to improve its cash position to aid in the calculation of the DOE financial
responsibility score. The cash collateral was returned to the Tranche C lenders on August 31,

2018, who then entered into a limited forbearance agreement with DCEH and the Universities

{01272774-1}6

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 8 Of 11. Page|D #Z 104

whereby they would not sweep the teach-out monies provided by DOE under the Amended
TPPPAS.

16. In the short time it has owned the Universities DCEH has graduated more than
15,000 students kept 7,500 jobs in place, and given 1,000 employees of the Teach-out Schools a
reasonable severance and long lead time to find new employment lt has also worked closely
With DOE to keep it appraised of DCEH and the Universities’ status and plans lt has worked
with the accreditors to attempt to avoid the loss of any accreditations. DCEH has spent
considerable time determining how best to proceed for all concerned. In broad terms it became
clear that the Universities’ students and creditors would be best served if DCEH was able to
focus on four broad areas:(l) promoting student affordability by changing and lowering the
education cost structure; (2) minimizing its footprint and focusing more on each remaining
campus; (3) reducing corporate overhead and non-student support services; and, (4) pushing new
product development to the forefront, including high potential, low employment skills based
Nano courses

17. DCEH pursued a strategy for the more viable Art lnstitutes originally twelve2
campuses but later reduced to nine campuses by negotiating a series of agreements with Studio
Enterprise Manager, LLC (“Studio”), an affiliate of Colbeck Capital LLC with extensive
experience in operating institutions offering performing arts programs under which Studio will

be providing technology, management and support services (enrollment, marketing, student

 

2 South entered into a new $25 Million 20-year term loan agreement with the lenders and the Art
Institutes were relieved of any debt. DCEH, Argosy University and the Teach-out Schools on
the other hand, remain responsible for remaining obligations under the Credit Agreement, which
include a nearly $10 million make whole premium on the Tranche C Term Loan, $15 Million
remaining on the Tranche A Term Loan, past due interest payments totaling over $l.l Million,
ongoing interest, and potential guaranty exposure for all amounts paid out by the DOE for teach-
out costs from the EDMC $92.3 Million letter of credit, which was guaranteed under the Credit
Agreement.

{01272774~1}7

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 9 Of 11. Page|D #Z 105

services and career services) that will allow this group of Art Institutes to maintain operations
and build enrollments in their local communities Just days after DCEH and these Art lnstitutes
entered into these agreements in December and while DCEH was waiting on the DOE to deliver
previously approved funds to defray costs already incurred on the ongoing teach-out processes at
the Teach-out Schools the DOE working in concert with secured creditors and DCEH
determined that, given the financial condition of DCEH and its three University systems control
of two of the University systems - Dream Center South University, LLC (“South”) and the nine
Art lnstitutes - would be transferred to an independent nonprofit foundation not affiliated with
DCEH, all three University systems would enter into managed services agreements with Studio
that would be supported through a technology services and license agreement with DCEH (based
on its shared information technology software and third party contracts), the obligations under
the 2017 credit agreement should be restructured to lessen debt for South and the Art lnstitutes,
and Title IV funds for all three University systems should be managed through the oversight of
Studio. All of these sweeping changes were carried out over the course of less than two weeks
with a closing on January 7, 2019. Predictably, the mechanics of implementing these sweeping
changes particularly the movement of Title IV funds have not kept up with the pace at which
these changes were made. This further delay in funding to DCEH and SUO has only more
severely compounded the financial crisis they and all of the teach-out Schools face and increased
the need for relief from this Court.

18. DCEH’s limited options make it clear that a wind-up of its operations and
restructuring of its debts and operations to facilitate a sale of Argosy, and possibly some of the
Teach-out Schools through a federal receivership are the only way it can preserve the ability of

the Go-forward Schools to serve their students and the Teach-out schools to fulfill their

{01272774~1}8

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 10 Of 11. Page|D #Z 106

regulatory requirements to the students while permitting DCEH to maximize the value of the
entire enterprise for the benefit of its stakeholders. Absent the protections provided by a
receiver, the requested stay, and the requested injunction, DCEH will not be able to access the
required funding to continue operations and the Universities will not be able to complete the
teach-out within the Teach-out Schools or reorganize or sell the Go-forward Schools The more
typical resolution - a bankruptcy filing - is not possible because the Higher Education Act
specifically defines an “eligible institution” as one that has not filed for bankruptcy. 20 U.S.C.
§ 1002(a)(4)(A).

19. One element of the restructuring plan is to sell the Argosy schools to a purchaser
who has already expressed interest - EGCC. That interest is however, contingent upon its ability
, to buy the schools free and clear of all creditor liens claims and interests except certain creditor
claims that would be assumed as a part of the proposed purchase, and after the State of 0hio has
approved the transaction. The State of Ohio’s approval of the transaction is conditioned on a sale
approved through a federal receivership. EGCC may Well use either the Argosy structure, or
perhaps the SUO one, to open a campus to focus on the auto workers that are expected to be
displaced following General Motors proposed closure of the Lordstown, Ohio plant. Allowing
those workers to enjoy federally subsidized classes to learn new job skills will save countless
families and countless tax dollars otherwise spent on unemployment and welfare programs

20. For the reasons set forth herein and in the Motion, the Motion should be granted.

{01272774-1}9

CaSe: 1219-CV-00145-DAP DOC #Z 7-1 Filed: 01/18/19 11 Of 11. Page|D #Z 107

I declare under penalty of perjury that the foregoing is true and correct to the best of my
information, knowledge, and belief. Executed the 17 day of January, 2019 in

B\w\ Des€r+, Califomia.
Mw(/C§r/<bizm

Randall Barton

{01272774-1}10

 

